IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. FORD, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D13-6219

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed October 29, 2014.

Petition for Ineffective Assistance of Counsel – Original Jurisdiction.

Willie C. Ford, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.